EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Richard Russo on 6 April 2022.

The application has been amended as follows (Only claims 1 and 7 are slightly amended.  All other claims are as Previously Presented): 

Claim 1. (currently amended) A method for optimizing laser welding of different metals, comprising: laser welding a plurality of samples comprising a first metal and a second metal to form a welded portion between the first metal and the second metal, wherein each sample is laser welded using a different laser energy, and wherein the welded portion includes a molten area in the first metal and a molten area in the second metal;
measuring the content of an intermetallic compound produced by the laser welding in the welded portion in each sample; 
calculating a molten area ratio for the first metal and the second metal in the welded portion in each sample, wherein the molten area in the first metal being less than a molten area in the second metal; and
[AltContent: textbox (/)]determining, from the measured content of intermetallic compound and the calculated molten area ratios in the plurality of samples, the laser energy that results in the molten area ratio being within a predetermined range of values to minimize the contents of the intermetallic compound in the welded portion.
…
[AltContent: textbox (/)]Claim 7. (currently amended) The method according to claim 1, wherein the intermetallic compound comprises at least one selected from the group consisting of Al2Cu, AlCu, Al3Cu4, Al2Cu3, Al4Cu9, Al3Cu2, AlCu3 and Al9Cu11.5.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed.
The prior art of record neither discloses, teaches or suggests, the limitations of independent claim 1, specifically, “calculating a molten area ratio for the first metal and the second metal in the welded portion in each sample…and then determining, from the measured content of intermetallic compound and the calculated molten area ratios in the plurality of samples, the laser energy that results in the molten area ratio being within a predetermined range of values to minimize the contents of the intermetallic compound in the welded portion.”
Specifically, Shioga (U.S. 2016/ 0114429) discloses a method for optimizing laser welding of different metals (Shioga ¶0009, 0024; joining dissimilar metals and increasing joint strength; different energies for and thicknesses finding “the optimum value”) , comprising: 
laser welding a plurality of samples comprising a first metal and a second metal 5to form a welded portion between the first metal and the second metal, wherein each sample is laser welded using a different laser energy (Fig. 2, ¶¶0023, 0024 can be seen where different laser energies are input for different results, and ultimately different peel strength for optimizing), and wherein the welded portion includes a molten area in the first metal (105) and a molten area in the second metal (110); 
Shioga does not disclose measuring the content of an intermetallic compound produced by the laser welding in the welded portion in each sample; and
calculating a molten area ratio for the first metal and the second metal in the 10welded portion in each sample, wherein the molten area of the first metal being less than a molten area of the second metal in the welded portion; 
determining, from the measured content of intermetallic compound and the calculated molten area ratios in the plurality of samples, the laser energy that results in the molten area ratio being within a predetermined value to minimize the contents of the intermetallic compound in the welded portion.  
Now, LG Chemical (KR10-2017-0058702) teaches measuring the content of an intermetallic compound produced by the laser welding in the welded portion in each sample (LG Chemical, “Page 1 of 4” , Last Three Paragraphs, “measuring intermetallic compounds by EBSD (Electron backscatter diffraction)…”;  “Page 2 of 4”, 2nd paragraph “The present invention can provide a distribution and quantitative analysis method…of the intermetallic compound generated when welding different metals.  Feedback on design welding method is possible , and minimization of intermetallic compound enables mechanical and electrical reliability of welded part).
While it is noted that Shioga does teach that when concentrations of the intermetallic components are assessed to be low, metal bonds seem strengthened (Shioga,  ¶0025, 0029; “intermetallic compound is suppressed to a small amount”) and as well that to have certain small melt dimensions is advantageous (like depth t and width w, see figs. 1-2, ¶27-29), but no melted area in the first member is calculated, let alone the second member and certainly a ratio is not calculated.  Thus,  determining the laser energy that results in the molten area ratio being within a predetermined value to minimize the contents of the intermetallic compound in the welded portion based on the measured content of intermetallic compound (which Shioga doesn’t do) and the calculated molten area ratios in the plurality of samples (which Shioga doesn’t teach or suggest), would not be obvious.
It is noted that many of the limitations, separately, are conventional in the art, such as melting areas within each member for welding, and calculating various parameters, whether it is depth or width of a molten area or the particles within a molten area, but it is the relationship of the elements, the flow of the comprehensive method that makes this method novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761